As filed with the Securities and Exchange Commission July 26, 2010 1933 Act No. 333-167200 SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. 1 [X] Post-Effective Amendment No. [ ] (Check appropriate box or boxes) VOYAGEUR MUTUAL FUNDS III (Exact Name of Registrant as Specified in Charter) (800) 523-1918 (Registrant's Area Code and Telephone Number) 2005 Market Street, Philadelphia, PA 19103-7094 (Address of Principal Executive Offices) (Number, Street, City, State, Zip Code) David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 (Name and Address of Agent for Service of Process) (Number, Street, City, State, Zip Code) Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of securities being registered: Class A, Class B, Class C, Class R, and Institutional Class shares of beneficial interest, without par value, of Delaware Select Growth Fund. No filing fee is due because Registrant is relying on section 24(f) of the Investment Company Act of 1940, as amended. This Registration Statement shall become effective in accordance with Section 8(a) of the Securities Act of 1933 or on such earlier date as the Commission, acting pursuant to said Section 8(a), may determine Delaware Investments®A member of Macquarie Group [LOGO] PROXY MATERIALS Delaware Growth Equity Fund(formerly, Delaware American Services Fund) Dear Shareholder: I am writing to let you know that a meeting of shareholders of Delaware Growth Equity Fund (the “Growth Equity Fund”) will be held on September 22, 2010. The purpose of the meeting is to vote on an important proposal that affects the Growth Equity Fund and your investment in it. As a shareholder, you have the opportunity to voice your opinion on certain matters that affect the Growth Equity Fund. This package contains information about the proposal and the materials to use when voting by mail, by telephone, or through the Internet. Please read the enclosed materials and cast your vote. Please vote your shares promptly. Your vote is extremely important, no matter how large or small your holdings may be. The proposal has been carefully reviewed by the Growth Equity Fund’s Board of Trustees (the “Trustees”). The Trustees, most of whom are not affiliated with Delaware Investments, are responsible for protecting your interests as a shareholder. The Trustees believe the proposal is in the best interests of shareholders. They recommend that you vote FOR the proposal. The enclosed Q&A is provided to assist you in understanding the proposal. The proposal is described in greater detail in the enclosed Proxy Statement/Prospectus. Voting is quick and easy. Everything you need is enclosed.
